Name: Commission Regulation (EEC) No 1190/84 of 30 April 1984 fixing the rate of the aid for peas and field beans used in the feeding of animals
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 5 . 84 Official Journal of the European Communities No L 115/35 COMMISSION REGULATION (EEC) 1190/84 of 30 April 1984 fixing the rate of the aid for peas and field beans used in the feeding of animals should be altered as shown in Article 1 of this Regula ­ tion, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1431 /82 of 18 May 1982 laying down special measures for peas and field beans ('), as last amended by Regula ­ tion (EEC) No 1 577/83 (2), and in particular Article 3 (6) thereof, Whereas the amount of the aid referred to in Article 3 of Regulation (EEC) No 1431 /82 was fixed by Regula ­ tion (EEC) No 531 /84 (3), as amended by Regulation (EEC) No 828 /84 (4); Whereas it follows from applying the rules and other provisions contained in Regulation (EEC) No 531 /84 and in Article 105 of the Act of Accession of Greece to the information at present available to the Commis ­ sion that the amount of the subsidy at present in force HAS ADOPTED THIS REGULATION : Article 1 The aid referred to in Article 3 of Regulation (EEC) No 1431 /82 is fixed at 10,998 ECU per 100 kilograms for peas and field beans used in the feeding of animals, processed in the Member States other than Greece where the price for the same products processed therein is fixed at 10,752 ECU per 100 kilo ­ grams . Article 2 This Regulation shall enter into force on 1 May 1984. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 30 April 1984. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 162, 12 . 6 . 1982, p. 28 . O OJ No L 163 , 22. 6 . 1983 , p. 18 . O OJ No L 60 , 1 . 3 . 1984, p. 26 . (4) OJ No L 88 , 31 . 3 . 1984, p. 35 .